By the Court.
Section 6565, Revised Statutes, provides as follows : “In all cases before a justice of the peace, whether tried by a jury or by the justice, either party shall have the right to except to the opinion of the justice upon any question of law arising during the trial of the cause; and when either party shall allege such exception, it shall be the duty of the justice to sign a bill containing such exceptions, if truly alleged, with the point decided, so that the same may be made a part of the record in the cause; and whenever either party during the trial shall require time to prepare his bill of exceptions, the justice shall appoint a time *94when the same shall be settled and signed, not more than five days from the day of trial.”
The docket entry does not show that plaintiff below during the trial, or even at the close thereof, required time to prepare his bill of exceptions, and no time was appointed by the justice when the bill of exceptions should be settled and signed. In such case the justice has no further jurisdiction after the close of the trial and the departure of the parties, to afterward settle and sign a bill of exceptions, and a bill of exceptions so signed and filed does not become a part of the record,and should be disregarded by the reviewing court. Without the bill of exceptions there was no error in the judgment of the justice of the peace, and that judgment should have been affirmed. The judgments of the circuit court and of the court of common pleas, are therefore both reversed, and the judgment of the justice of the peace affirmed.
Section 6565 was again amended, 90 Ohio Laws, 358, but this opinion is based upon the statute as it stood before said amendment.

Judgment reversed.